Case 3:18-cv-02744-JLS-WVG Document 2 Filed 12/05/18 PageID.56 Page 1 of 12




                      EXHIBIT B

                                                                Exh. B-24
 Case 3:18-cv-02744-JLS-WVG Document 2 Filed 12/05/18 PageID.57 Page 2 of 12




      WILSON TURNER KOSMO LLP
      ROBJNA. WOFFORD (137919)
      DANIEL C. GUNNTNG (259642)
      ·nmRESA M. WYNNE (299739)
      ~50 W~st C Sfrcetj Suite I050       ·
      San Diego, California 92101
      Telephone: (619) 236"9600
      Facsimile: ('619) 2363)669
      E-mai I: rwoffbrd(t/}wilsonturnet1lrns1110.coni
      ·n~mail:    dgunning@wi lsc1n11.1rnerkosmo;corn
 6    E-mail: twynne(q)wilsonturnerknsmo.com
 7    Attorneys fol' Defendant
      AT&'l' MOBILrf'Y SERVlCES LLC
 8
                             SUPRJUOR COURT OF 'fHES'rATJ~ OF CALUfORNJA

10                                               COUNTY OF SAN DIEGO

11
12.   JESUS JvL RODRldUr\Z; an lndividunl;                             Cmm No. 37.;2018-00045824~.C.U-WT-CTL
                                                                       lMAGJt.JJ FILE
13                      Plnintin:
                                                                   IDl!~l~gNDANT AT&T MOBH-Jl'l'Y
14               v.                                                 SJ~RVJC:ES.hLC'SANSWERTO
                                                                   .Pl1AINTlFF ,JESUS M. JlQDRIGlJ~~Z'S
15 . AT&T M013UJTY SERVICES, LLC, a                                    COMI>LAINT
       Delo,warc Iimi tee\ liubi li ty 1;:0111pany; and DOES
I. 6 . 1-50, Inclusive,                                                Complaint Filed: Se.plernbqt' I l, 201"8

17                      Defendants,                                    Dcp,t.:           G·6S
                                                                       Judge:            Hon. Joan M. Lewis
                                                                             Ttfol Date: Not Scl
l8    -"~--------~---···"--·----,,--··--···-···-·-·-·-·-----·. ··-·--"·~-···
f<)
2()                                                    GE~.t:DENIAL

21               P.urS\tant to SC(;tio11 ·431 .30 or the Culifomia Code· of Civil Prncedme, Defendm1t AT&T
22    MOBILITY SER VICl2S .LLC ("l)cfendunt" qr ''AT&T') denies et1ch and every allegation of
23    Plaintiff JgsUs M.. RODR1GUGZ 1s e'PlufrilifT') unverified eomplatht and eveiy pm·portc~l cuus¢ of .
                                                   .                                                                      I



24    action i1'l lcgcd thetoi n.. J\'r&T f1.11tber tlenies f but Plaintiff hns ::mffercd damages irdhe slin1 tW su111s
25    alleged 01·t1ny othcrsum.
26    Ill
27    Ill
28    !//




                                                                                                              Exh. B-25
 Case 3:18-cv-02744-JLS-WVG Document 2 Filed 12/05/18 PageID.58 Page 3 of 12




                                         AFFIRMATIVE DEFENSES

 2                                    FIRST AFFIRMATIVE DEJrENSE

 3                                     (Failure to State Cause of Action)

 4          The Complaint and each and every purported cause of action therein fails to state facts

 5   sufficient to constitute any cause of action against AT&T.

 6                                   SECOND AFFlRMATIVE DEFENSE

 7                                           (Statute of Limitation)

 8          All Plaintiffs causes of action arc barred by the applicable statutes oflimitations, including,

 9   without limitation, California Code of Civil Procedure Sections 335.1, 337, 338, 339, 340, and 343

10   and California Government Code 12900, el seq., and 42 USC section 2000, et seq.

11                                    THIRD AFFIRMATIVE DEFENSrc

12                                                 (Standing)

13          Plaintiff lacks standing to assert his claims against AT&T.

14                                   FOURTH AFFIRMATIVE DEFENSE

15                               (ICstoppel/Waivcr/Consent/llnclcan Hands)

16          The Complaint and each of its causes of action arc ban·ed by the doctrines ofestoppcl,

17   waiver, consent. and unclean hands.
18                                    FIFTH AFFIRMATIVE DEFENSE

19                                     (Colh1t<.•ral Estoppcl/Rcs ,Judicata)
20          The Complaint and each of its causes of action are barred by the doctrines of collateral

21   estoppel and/or res judicata.
22                                    SIXTH AFFIRMATIVE DEFENSE

23                                                  (Lnchcs)

24            The Complaint and each of its causes of action arc barred by the doctrine oflaches.

25                                   SEVJ1:NTH AFFIRMATIVE DEFENSE

26                                                  (Privilege)

27          All acts of AT&T affocting the terms and/or conditions of Plaintiffs employment were

28   privileged and done with good cause and without malice.

         DEFENDANT AT&T                 SERVICES LLC'S ANSWER TO PLAINTIFF .IE8US M. RODRIGUEZ'S
                                                 COMPLAINT

                                                                                          Exh. B-26
 Case 3:18-cv-02744-JLS-WVG Document 2 Filed 12/05/18 PageID.59 Page 4 of 12




                                     EIGHTH AFli'IRMATlVE DEli'ENSE

 2                                           (Obligations Discharged)

 3          AT&T has perfrmrn:d and fully discharged any and all obligations and legal duties to

 4   Plain ti ff pertinent to the matters alleged in the Complaint.

 5                                    NINTH AFFIRMATIVE DEFENSE

 6                                          (Good Faith Termination)

 7          The Complaint and each of its causes of action are baned because all acts of AT&T affecting

 8   the terms and/or conditions of Plaintiffs employment were done in good faith and motivated by

 9   legitimate, non-discriminatory and non-retaliatory reasons and/or as a result of business necessity.

10                                    TENTH AFFIRMATIVE DEFENSE

11                                                  (No Ratification)

12          AT&T did not authorize, ratify, acquiesce in, have knowledge of~ have reason to know of.

13   approve. participate in, or direct action by any person or entities, constituting unlawful conduct

14   toward Plaintiff, whether as alleged   01·   otherwise.

15                                 I~LEVENTH AFFIRMATIVE DEFENSE

16                                                   (Mixed Motive)

t7           If it is found that AT&T's actions were motivated by both discriminatory/retaliatory and
18   nondiscriminatory/non-retaliatory reasons. AT&T's nondiscdminatory/non~retaliatory reasons alone

19   would have induced it to make the same decision.

20                                  TWELFTH AFFIRMATIVE .DI~FENSE

21                                          (AftcrwAcquircd Evidence)
22           Based on Plaintiff's alleged wrongdoing, Plaintiff's claims are barred in whole m· in part by the

23   doctrine of after-acquired evidence.
24                                THIRTEENTH AFFIRMATIVE DEFENSE

25                                     (Avoidable Conse<1ucnccs Doctrine)
26           AT&T exercised reasonable care to prevent and correct promptly any discl'iminatory

27   behavior in the workplace. AT&T is informed and believes, and on that basis alleges, that Plaintiff

28   unreasonably foiled to take advantage of any preventive or corrective opportunities provided by

         DEFENDANT AT&T MOBILITY SERVICES LL.C'S ANSWER TO PLAINTIFF JESUS M. RODRIGUEZ'S
                                          COMPLAINT

                                                                                            Exh. B-27
 Case 3:18-cv-02744-JLS-WVG Document 2 Filed 12/05/18 PageID.60 Page 5 of 12




     AT&T to avoid harm otherwise. By reason of the foregoing, Plaintiff is barred, in whole Ol' in part,

 2   from recovery on the alleged causes of action in the Complaint.
 3                               FOURTEl~NTH         AFFIRMATIVE DEFENSE

 4                          (Failure to Exhaust Internal Administrative Remedies)

 5           Plaintiff's claims are barred by Plaintifl1s failure to exhaust internal administrative remedies.
 6                                 FHi'TEENTH      AFFIRMATIVI~        DEFENSE

 7                          (Failure to Exhaust External Administrative Remedies)

 8           Plaintiff's claims under the California Fair Employment and Housing Act may not be
 9   maintained to the extent Plaintiff failed to exhaust his administrative remedies with the appropriate

10   governmental agency.
Il                                 SIXTEENTH AFFJRMATIVE DEFENSl~

12                              (Different Allegations in Administrati"e Charge)

13           PlaintitT's claims under the California Fair Employment and Housing Act may not be
14   maintained to the extent they exceed or differ from the allegations of an administrative charge filed

15   with the appropriate administrative agency.
16                              SEVIINTEENTH AFFIRMATIVE DEFENSE

17                                         (Not a Qualified Individual)

18           Plaintiff was not a qualified individual for FEHA purposes because he was unable to perthrm

19   the essential functions of his position with or without accommodation.
20                                EIGHTEENTH AFFIRMATIVE DEl<'ENSE

21                                         (Reasonable Accommodation)

22           As to Plaintiff's disability discrimination, failure to accommodate and faih.ire to engage in the
23   interactive process claims, AT&T alleges that Plaintiff's alleged requested accommodation~ if any,
24   was unreasonable. AIthough AT&T contends that Plaintiff received every accommodation he
25   requested throughout the tenure of his employment, if any, to the extent that Plaintiff alleges he
26   requested any accommodation he cli.d not receive, this accommodation would be unreasonable.

27   Ill
28   ///

           DEFENDANT AT&T MOBILITY                   LLC'S ANSWER TO PLAINTIFF JESUS M. RODRIGUEZ'S
                                                     COMPLAINT

                                                                                              Exh. B-28
 Case 3:18-cv-02744-JLS-WVG Document 2 Filed 12/05/18 PageID.61 Page 6 of 12




                                 NINETEENTH AlrFIRMATIVE DEFENSE

 2                                              (Undue lfardship)

 3          Regarding Plaintiff's disability discrimination, failure to accommodate, and failure to engage
 4   in the interactive process claims, AT&T was not required to make the requested accommodation
 5   because it would have caused an undue hardship.
 6                               TWENTIETH AFFIRMATIVE DEFENSE

 7                                (Failure to Provide Adequate Information)

 8          Plaintiff's interactive process claim lacks merit because any breakdown in the interactive

 9   process was attributable to Plaintiff's failure to provide adequate information.
10                             TWENTY~FIRST         AFFIRMATIVE DEFENSE

11                                          (Fraudulently Obtained)
12          Plaintiff was not entitled to protection under the FMLA because he fraudulently obtained/

13   used FMLA leave.
14                            TWENTY-SECOND AFFIRMATIVE DEFl~NSE

15                                      (Failed to Provide Certification)
16           Plaintiff was not entitled to protection under the FMLA becatisc he failed to timely provide

17   the required certification fbr the time period in question.
18                             TWENTYMTHIRD AFFIRMATIVE DEFENSf~

19                                                (Preemption)
20           Plaintifrs claims arc baned and should be dismissed to the extent they are preempted by the
21   federal Labor Management Relations Act. 29 U.S.C. § 185, and/or the National Labor Relations Act,
22   29 U.S.C. § l 6 l, and to the extent this Court otherwise lacks subject matter jurisdiction. Plaintiff
23   was a member of a union, the Communication Workers of America C;CW A"), during his
24   employment with Defendant, and the terms and conditions of his employment were govemed by the
25   collective bargaining agreement ("CBA") between the CW A and AT&T. AT&T is informed and
26   believes and thereon alleges that resolution of Plaintiff's claims are substantially dependent on
27   analysis of the terms and conditions of the CBAs that governed Plaintiff's employment and therefore
28   is preempted by section 301 of the Labor Mmmgement Relations Act (29 U.S.C. § l85(a)).

         DEFENDANT AT&T MOBILITY SERVICES Lt.C'S ANSWER TO PLAINTIFF JESUS M. RODRIGUEZ'S
                                          COMPLAINT

                                                                                           Exh. B-29
 Case 3:18-cv-02744-JLS-WVG Document 2 Filed 12/05/18 PageID.62 Page 7 of 12




                               TWENTY-FOURTH AFFIRMATIVE DEFENSE

 2                       (Labor Management Rchltions Act Statute of Limitations)

 3          To the extent the Complaint, and each of its claims for relieC alleges a deprivation of rights
 4   provided under the collective bargaining agreement ("CBA") that applied to Plaintiff's employment
 5   and/or lhc adjudication of such claims involves the interpretation or application of the CBA, the
 6   claims are barred by the statute oflimitations applicable to claims arising under section 301 of the

 7   Labor Management Relations Act, 29 U.S.C. § 160(b).
 8                              TWENTY-FIFTH AFFIRMATIVE DEFENSE

 9                         (Grievance-Arbitration Proccdun~ Exclusive Remedies)

10          To the extent the Complaint, and each of its claims for relief, alleges a deprivation of rights
11   provided under the collective bargaining agreement ("CBA") that applied to Plaintiff's employment
12   and/or the adjudication of such claims involves the interpretation or application of the CBA, the sole
13   and exclusive remedy for the allegations made in such claims are the CBA 's grievance and

14   arbitration procedures.
15                              TWENTY~SIXTH AFFIRMATIVE DEFENSE

16                         (Failure to Exhaust G1·icvancc·Arbitrntion Procedures)

17          To the extent the Complaint, and each of its claims for relief, alleges a deprivation of rights
18   provided under the collective bargaining agreement ("CBA") that applied to Plaintiff's employment
19   and/or the adjudication of such claims involves the interpretation or application ofthe CBA, Plaintiff

20   failed to exhaust the CBA's grievance and arbitration procedures.
21                             TWENTY-SEVENTH AFFIRMATIVE DEFENSE

22                                (Gricvancc-Arbitrntion Procedures Binding)

23          To the extent the Complaint, and each or its claims for relief, alleges a deprivation of rights

24   provided undet the collective bargaining agreement ("CBA") that applied to Plaintiff's employment
25   and/or the adjudication of such claims involves the interpretation or application of the CBA, and
26   Plaintiff has already pursued his remedies under the CBA's grievance and arbitrntion procedures,

27   Ph1intiff is bound by such resolution.

28
                                                        6
         DEFENDANT AT&T        McJB!Lri·v SERVICES LLC'S ANSWER TO PLAINTIFF JESUS M. RODRIGUEZ'S
                                                   COMPLAINT

                                                                                          Exh. B-30
 Case 3:18-cv-02744-JLS-WVG Document 2 Filed 12/05/18 PageID.63 Page 8 of 12




                                TWENTV-F,IGHTH AFl?IRMATIVE DEFENSE

 2                                                     (No Injury)

 3          Plaintiff has suffered no cognizable damage or injury as a result of the conduct alleged in the

 4   Complaint.

 5                               T\VENTY-NlNTH AFFIRMATIVE DEFENSE

 6                                               (Failure to Mitigate)

 7          Without admitting the allegations of the Complaint, AT&T alleges that if Plaintiff suffered

 8   any loss or damage, such loss or damage was proximately caused, at least in part, by Plaintift-;s own

 9   failure to mitigate against his alleged damages and that, therefore, Plaintiff's claims must be

l0   reduced, diminished or defeated by such amounts as should have been so mitigated.

11                                  THIRTH~TH Al~FlRMATIVE DEFENSE

l2                                      (Altcrna tivc/Concu rrcn t StrcssoJ's)

13          To the extent Plaintiff suffered any symptoms of mental or emotional distress or injury, they

14   were the result   or a pre-existing psychological disorder or alternative concurrent cause, and not the
15   result of any act or omission of AT&T.
16                                THIRTY~Jl'lRST       AFFIRMATIVE DEFENSE

17                                    (Workers' Compensation Preemption)

18          Plaintiff's claims tbr physical or emotional damages are preempted by the California

19   Workers' Compensation Act.
20                              THIRTY~SECOND              AFFIRMATIVE 1.n:n~NSE

21                                     (ERlSA Prccmfltion Under§ 514(a))

22          Plaintiff's Complaint is preempted by federal law under the Employee Retirement Income

23   Security Act (''ERISA"), 29 U.S.C.      *100 I, et seq., to the extent Plaintiff contends Defendant's
24   employment-related decisions were unlawfully based on or affected by determinations of eligibility

25   for benefits under a plan regulated by ER.ISA or were motivated by a desire to prevent or otherwise

26   interfere with the attainment of such benefits under a plan regulated by ERlSA, including, but not

27   limited to, any applicable short-term disability plan or Jong-term disability plan. AT&T's disability

28   plans are ERISA-regulated plans. Plaintiff seeks recovery of employment benefits under AT&T's

     ·--·····---·-···                ..~·----·----··----     7                          . ------
         DEFENDANT AT&T MOBILITY SERVICES LLC'S ANSWER TO PLAINTIFF .JESUS M. RODRIGUEZ'S
                                          COMPLAINT

                                                                                             Exh. B-31
 Case 3:18-cv-02744-JLS-WVG Document 2 Filed 12/05/18 PageID.64 Page 9 of 12




     plun as part of his remedies. Moreover, as a corollary to the preemption of these claims, decisions
 2   regarding the eligibility for benefits, including short~tcnn disability benefits, were not made by
 3   AT&T; such decisions were made by a third-party claims administrator.
 4                              THIRTY-'I'HIRD AFFIRMATIVE DKFENSE

 5                                   (ERISA Preemption Under§ 502(a))

 6           Plaintiff's Complaint is preempted by federal law under BRISA to the extent Plaintiff seeks
 7   to recover "benefits" in this action, including any employee benefits allegedly due or the
 8   clarification of rights to such benefits under a plan regulated by ERIS A, including, but not limited to,
 9   any applicable shott-tcrm disability plan or long-term disability plan. AT&T's disability plans are
l0   ER ISA-regulated plans. Plaintiff seeks to recover employee benefits under AT&T's plan as part of
11   his remedies in this action. Moreover, as a corollary to the preemption of these claims, decisions
I2   regarding the eligibility for benefits. including shorHet•m disability benefits, were not made by
J3   Defendant; such decisions were made by a third-party claims administrator.
14                            THIRTY-FOURTH AFFIRMATIVE DEFENSE

15                                        (Adequate Remedy at Law)

16           Injunctive relief is not appropriate because Plaintiff has an adequate legal remedy.
17                              THlRTY-FIFTH AFFIRMATIVE DEFENSE

18                                   (Punitive Damages Unconstitutional)

I9           Regarding all of Plaintiffs causes of action, imposition of punitive damages would violate
20   AT&T's due process and equal protcctkm rights under the United States Constitution.
21                              THlllTY-SIXTH AJTFJRMATIVE DEFENSE
22                      (Good Faith Implementation of Anti-Discrimination Policie~)

23           Punitive damages are not available to Plaintiff because AT&T has in good faith implemented

24   policies prohibiting discrimination and retaliation.
25                            THIRTY-SEVENTH AFFIRMATIVE DEFENSE
26                  (Insufficient Allegations of Punitive Damages Against Corporation)

27           Plaintiff is not entitled lo recover punitive damages or exemplary damages because none of
28   AT&T's officers, directors or managing agents committed the alleged oppressive, fraudulent oi·

         DEFENDANT           MOBILITY              ,LC'S ANSWER TO PLAINTIFF JESUS M. RODRIGUEZ'S
                                                   COMPLAINT

                                                                                           Exh. B-32
 Case 3:18-cv-02744-JLS-WVG Document 2 Filed 12/05/18 PageID.65 Page 10 of 12




     malicious acts, or authorized or ratified the alleged acts, or had advi.mce knowledge of the unfitness
 2   of the employee( s) who allegedly committed the acts complained of by Plaintiff.
 3                               THUfl'Y-EIGHTH AFFIRMATIVE DEFENSE

 4                                        (Additional Affirmative Defenses)
 5            AT&T currently has insufficient information available upon which to form a belief as to
 6   whether it has additional, as yet unstated, uflinnative defonses available. AT&T reserves the right to

 7   assert additional afllnnative defenses in the event discovery indicates they would be appropriate.

 8            WHEREFORE, Defondant prays as fbllows:

 9            l.       That Plaintiff's Complaint and all claims and causes of action therein be dismissed

I0   with prejudice;

11            2.       That Plaintiff take nothing by this action;

12            3.       That judgment be entered against Plaintiff and in favor of Defendant;

13            4.       That Defendant be awarded its costs incurred in this action, including reasonable

14   attorneys' fees; and

15
              5.       That this Court grant Defendant such other and further legal or equitable relief as the
16
     Court deems just and proper.
17

18
     Dated:        November 29. 2018                   WILSON TURNER KOSMO LLP
19

20

21                                                     By:
                                                               ROBIN A. WOFFORD
22                                                             DANIEL C. GUNNING
                                                               THERESA M. WYNNE
23                                                             Attorneys for Defendant
                                                               AT&T MOBlLTTY SERVICES LLC
24
     02071822.DOCX

25
26

27

28

         DEFENDANT AT&T MOBILITY SERVICES LLC'S ANSWER TO PLAINTIFF JESUS M.
                                          COMPLAINT

                                                                                             Exh. B-33
           Case 3:18-cv-02744-JLS-WVG Document 2 Filed 12/05/18 PageID.66 Page 11 of 12


 SAN DIEGO SUPERIOR COURT, STATE OF CALIFORNIA                                                                                               COlJRT USE ONLY
 TITLE OF CASE (AUIJREVIA'l'EJ))
 Jf.."SUS RODRIGUEZ v. AT&T MOBIL/Tl' SERVICE.\~ LLC, ETAL.
 t\TTORNEY 01\ p,\R'fY\i•ITllOIJT Arl'ORNEV(N;\i,,m   ,\No ALimu:~s)_"__............._._____        ·-----··ru1. i:i'1"ioNiiNtT
 WILSON TURNER KOSMO LLP
 ROBIN A. WOFFORD ( 137919)                                                                     Tel, (619) 236-9600
 DANIEL C. GUNNING (259642)                                                                     Fax: (619) 236-9669
 THERESA M. WYNNE (299739)
 550 West C S1reet, Suite I 050
 San Diego, CA 92101
 ATTORNEYS FOR:                                                  HEARING DA TE ······TIME                                         CASE NUMBER:
 Defe11dunt                                                                                                                       37-2018-00045824-CU-WT-CTL
 AT&T MOBILITY SERVICES LLC                                                                                                       IMAGED FILE
                                                                         PROOF OF SERVICE-CIVIL
 Check 111c1hoJ of' service (only one):
             0    By Personnl Service                                          fg)   By Mail                                             0 By Overnight Delivery
             0    By Messenger Service                                      0 Uy Fnx                                                     0 By Electronic Service
                                                                 -~-~      ---"'
                                                                          ..    .,.,,,,,,,.._"..,...,.   ~~---
                                                                                                                                                                   ··-
 I.          At the time of service I was over 18 years of age and imt a party to this action.
2.           My residence or business address is: 550 West C Street, Suite 1050, San Diego, CA 92 tot
3.        D The fax number or electronic notification address from which I scrvt~d the documents is (complete lfsorvicc was by fax or
electronic service):
4.          On November 29, 2018: l served the following documents (specify):
             1.          DEFENDANT AT&T MOBILITY SERVICES LLC'S ANSWER TO PLAINTIFF JESUS M.
                         [{ODRIGUEZ'S COMPLAINT
0     The documems ure listed in the Attachment to Proofol'Scrvico""-Civil (Documents Served) (form POS-040(0)).
5.          l served the documents          011   lbc person or persons below, as follows:
            a.           Name of person(s) served: Sec List of Counsel Below

          b.       f8I (Complete if service was by pci"sonal service, rnnil, overnight delivery, or messenger service.) Business or
residential address where person was served:
                      David P. Strauss                                                                      Terry J. Chapko
                      The Law Office of David P. Strauss                                                    The Law Office ofTcny .J. Chapko
                      501 West Bromlway, Suite I 095                                                        120 C Avenue, Suite. 120
                      San Diego. CA 9210 I                                                                  Coronado, CA 92118
                      Tel: (619) 237~5300                                                                   Tel: (619) 522-2100
                      Fax: (619) 237-531 I                                                                  Fax: (619) 522-2104
                      E-mail: ds@dstrausslaw.com                                                            E-mail:    t~~hapko@clwplmlaw.com
                      Cmmsel for Plal11t{{f .!BSl!S /W/)/U(;l/EZ                                            Co1111.~elfor   l'lul11tlff .!l?SUS RODRIGUEZ


            e.           D          (Complete If service was by fox                  oi·   electronic service.)
                        (I)         Fax number or electronic notification address where person was served:
                        (2)         Time of service:
         0 The names, addresses, and other applicable information about persons served is on the Attachment to Pl'oofofService-
Civil (Persons Served) (form POS-040(P)).
6.          Tile clm:uments were served by the following means (specify);
           n.           []          By personal service. I personally delivered the documents to the persons at the addresses listed in item 5.
                                    (I) For a pnrty represented by an attol't1cy, delivery was made to the attomey or at thti attorney's otlice by
                                    leaving the documents, in an envelope or package clcul'ly labeled to identify the attorney being served, with
                                    u receptionist or an Individual in charge of the ofticc, between the hours of nine In the morning and live in
                                    the evening. (1) For a party, delivery was mnde to the party or by lcnvlng the doc:umcnts at the party's



                                                                                 PROOF OF SERVICE

                                                                                                                                                     Exh. B-34
        Case 3:18-cv-02744-JLS-WVG Document 2 Filed 12/05/18 PageID.67 Page 12 of 12

JESVS RODRIGUEZ 1•. AT&T MO!Jll/1T SERVIC/1\', U.C, /ff AL
Case No. 37-2018-00045824-CU-WT-CTL


                              residence with some person not younger than 18 years of age between the hours of eight in the morning and
                              six in the evening.
          b.                 By United States mail. l enclosed the documents in a sealed envelope or package addressed to the persons
                              at the addresses in item 5 and (specify, one):
                  (I)       D deposited the sealed envelope with the United States Postal Service, with the postage fully prepaid.
                  (2)       !.8l placed the envelope for collection and mailing, following our ordinary business practices. I am readily
                              familiar with this business's practice for collecting nnd processing correspondence for mailing. On the
                             same day that correspondence is placed for collection and mailing it is deposited in the ordinary course of
                             business with the United States Postal Service, in a sealed envelope with postage fully prepaid.
                  I um a resident or employed in the county where the mailing occurred. The envelope or package was placed in the
                  mail at San Diego, California:
           c.      0        By overnight delivery. I enclosed the documents in an envelope or package provided by an overnight
                             delivery carrier and addressed to the persons at the addresses in item 5. I placed the envelope or package
                             for collection and overnight delivery at an office or a regularly utilized drnp box of the overnight delivery
                             carrier.
           d.      D        By messenger S(~rvice. I served the documents by placing them in an cnveJ{)pe or package addressed to the
                             pei·sons at the addresses listed in item 5 and providing them to a professional messenger service for service.
                             (A declaration by the messenger must accompany this Prnof of Service {)I' be contained in the Declaration
                             of Messenger below.)
           e.      D        By fax transmission. Based on an agreement of the parties to accept service by fox transmission, I faxed
                             the documents to the persons at the fax numbers listed in item 5. No error was reported by the fax machine
                             that I used. A copy of the record of the fax transmission, which I printed out, is attached.
           f.     []        By electronic service. Based t1pon an agreement of' the parties to accept service by electronic transmission,
                             I caused the documents to be sent lo the persons at the electronic notification addresses listed in item 5. I
                            did not receive, within a reasonable time aftel' lhe transmission, any electronic message or other indication
                             that the transmission was unsuccessful.
I declare under penalty of pei:jury under the laws of the State of Cal iforni

Date: November 29, 2018




                                                                                                                    Exh. B-35
